DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed November 12, 2020, are pending in the instant application.

Claim Objections
Claim 10 is objected to because of the following informalities: “and” should be inserted at the end of the third line.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/362,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application disclose all elements of the claims of the instant application – i.e. the instant application’s claims are generic to those of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites an equation with several variables that are undefined, including                     
                        b
                    
                ,                     
                        p
                    
                , and                     
                        σ
                    
                .  The meaning of the equation is unclear because these variables are undefined, and this ambiguity renders the scope of the claim indefinite.  Examiner suggests amending the claim to specifically define each of the variables in the equation.
Claim 19 is also indefinite for substantially the same reasons as claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Melchior’ (“Crowdsourcing quality control for Dark Energy Survey images,” 2016) in view of ‘Privett’ (“Automated Extraction of Satellite Trails from Wide Angle CCD Imagery,” 2019).
Regarding claim 1, Melchior teaches a method of removing a satellite trail from an image (e.g. Section 4.2.2) comprising:
obtaining an initial image having stars (A DES exposure, such as the one displayed in Figure 1); 
detecting a satellite trail’s position (Section 4.2.2, automated algorithm is used to detect satellite)
creating a satellite-trail-containing image with only satellite trail brightness information based on the detected satellite trail position (Section 4.2.2, satellite detection produces a mask that indicates only the portion of the image including satellite trail brightness information); and 
subtracting the satellite-trail-containing image from the initial image to remove the satellite trail so as to form a satellite-trail-removed image (e.g. Figure 1 illustrates how masked regions, such as masked regions from a satellite detection, are removed – i.e. subtracted – from the image; Masked regions appear as blue holes where original image data have been removed [best viewed in color]).

Melchior teaches using a Hough transform for satellite trail detection (Section 4.2.2).  Melchior does not explicitly teach that detecting the satellite trail includes:
locating stars in the image; 
removing the located stars from the initial image to form a star-removed image; 
locating the satellite trail in the star-removed image; 
determining brightness information for the satellite trail in the initial image; and 
creating a satellite-trail-containing image with only satellite trail brightness information based on the determined brightness information.




locating stars in the image (Page 152, first bullet point; Also see paragraph spanning Pages 153-154); 
removing the located stars from the initial image to form a star-removed image (Page 152, third bullet point; Also see paragraph spanning Pages 153-154); 
locating the satellite trail in the star-removed image (Page 152, fourth bullet point; Also see Section 4.2); 
determining brightness information for the satellite trail in the initial image (e.g. Section 4.3, Page 156, right column, first paragraph, second refinement method fits a Gaussian to cross-sectional brightness of satellite trail in order to refine trail position estimate; Also see Figure 6); and 
detecting the satellite trail’s position based on the determined brightness information (Section 4.3, second refinement method uses fitted Gaussian as estimated PSF, which is used to refine the satellite trail’s position).

As noted above, Melchior uses a Hough transform for satellite trail detection (Section 4.2.2).  Melchior teaches that its Hough-based detection has difficulty distinguishing satellite trails from “elongated elliptical galaxies” (Page 106, footnote 16).
Privett acknowledges that the Hough transform is a known approach for satellite trail detection (Page 145, right column).  Privett also teaches another known approach for satellite trail detection called a “clumper” (Page 154, left column, last bullet).  (Page 154, left column, last bullet).  Privett uses clumper-based detection along with a Hough transform (Page 155, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Melchior with the clumper-based satellite trail detection of Privett in order to improve the method with the reasonable expectation that this would result in a method that could test potential satellite trails for ellipticity, thereby enabling better discrimination between satellite trails and elongated elliptical galaxies.  This technique for improving the method of Melchior was within the ordinary ability of one of ordinary skill in the art based on the teachings of Privett.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melchior and Privett to obtain the invention as specified in claim 1.	

Regarding claim 2, Melchior in view of Privett teaches the method of claim 1, and Melchior further teaches displaying the satellite-trail-removed image (Section 4.2.2, users of the exposure checker tool are asked to report false-positive satellite masks; As illustrated in e.g. Figure 1, this includes displaying a masked – i.e. satellite-trail-removed – image to a user).

Regarding claim 3, Melchior in view of Privett teaches the method of claim 1, and Melchior further teaches that the initial image comprises a FIT or FITS file type image (Page 101, Section 2, third paragraph).

Regarding claim 4, Melchior in view of Prewitt teaches the method of claim 1, and Prewitt further teaches that the initial image is plate solved (Bullet item spanning Pages 151-152) to locate the stars in the image (Bullet item spanning Pages 151-152, plate solution provides sky coordinate locations for all pixels in the image, including star pixels).

Regarding claim 6, Melchior in view of Prewitt teaches the method of claim 1.
Melchior further teaches reducing resolution of the image (Page 101, Section 2, third paragraph, image is downsampled by a factor of 4, which “still provide[s] enough information to spot even small flaws in the images”) to identify a brightest line extending through the image (Section 4.2.2, satellite trails, which are manifested as the brightest lines extending through an image, are identified; Also see e.g. Figure 2, which illustrates a detected satellite trail as the brightest line extending through an image).
Melchior does not explicitly teach increasing the resolution of the image to refine location information of the brightest line.
However, the purpose of the exposure checker tool taught by Melchior is to perform quality assurance on captured imagery in order to ensure the integrity of the data (e.g. Section 1, first paragraph).  The exposure checker operates on and locates (Section 2, third paragraph), but the positions of such artifacts within the original imagery are certainly of interest to any scientist seeking to use the original imagery.  The positions of artifacts in the original imagery could be recovered by increasing the resolution of the exposure checker images, and any masks located thereon, back to the original resolution of the FITS images.  Examiner takes Official Notice that it is old and well-known in the art of image analysis to increase the resolution of an image (or a mask, which is a binary image) via scaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Melchior in view of Prewitt as applied above to increase the resolution of its exposure checker images, and any masks located thereon, back to the original resolution of the FITS images via scaling in order to improve method with the reasonable expectation that this would result in a method that provided locations of artifacts not only for display in the exposure checker, but also for the original imagery.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melchior and Prewitt to obtain the invention as specified in claim 6.	

Regarding claim 7, Melchior in view of Prewitt teaches the method of claim 1, and Prewitt further teaches that he determining brightness information for the satellite trail comprises employing brightness values of pixels along the satellite trail and a predetermined distance of the pixels from the satellite trail (Figure 6, top-left, cropped region around satellite trail is used; The cropped region includes brightness information as indicated by the varying gray values of the pixels; The cropped region includes pixels along the satellite trail; Furthermore, the cropped region defines a predetermined distance of the pixels from the satellite trail – i.e. the distance from the edge of the cropped region to the trail) to fit a function representing brightness data along the satellite trail (Figure 6, top-right, Gaussian function fitted to brightness data along the trail; Also see Section 4.3, second refinement method).

Regarding claim 8, Melchior in view of Prewitt teaches the method of claim 7, and Prewitt further teaches that the function is a Gaussian function (Figure 6, top-right; Section 4.3, second refinement method).

Regarding claim 9, Melchior in view of Prewitt teaches the method of claim 7.
Prewitt further teaches fitting a Gaussian function to a satellite trail cross-section “at various locations along its length” (Section 4.3, second refinement method; also see Figure 6).  Prewitt does not explicitly an equation for this Gaussian function.  In particular, Prewitt does not explicitly teach that the Gaussian function is represented by 
                
                    b
                    
                        
                            p
                            a
                            r
                            ,
                            p
                            e
                            r
                            p
                        
                    
                    =
                    p
                    (
                    p
                    a
                    r
                    )
                    
                        
                            e
                        
                        
                            
                                
                                    
                                        
                                            -
                                            p
                                            e
                                            r
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
wherein par is the distance parallel to the satellite trail and perp is the distance perpendicular to the satellite trail.


                
                    f
                    
                        
                            x
                        
                    
                    =
                    a
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    
                                        
                                            (
                                            x
                                            -
                                            b
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            a
                        
                     is the height of the curve’s peak,                         
                            b
                        
                     is the position of the center of the peak, and                         
                            c
                        
                     is the standard deviation.
As noted above, Prewitt fits a Gaussian at multiple locations along a satellite trail’s length.  Accordingly, the height of the Gaussian function’s peak will vary depending on position parallel to the satellite trail (i.e. along the satellite trail’s length), which results in an equation
                
                    f
                    
                        
                            p
                            a
                            r
                            ,
                            x
                        
                    
                    =
                    a
                    (
                    p
                    a
                    r
                    )
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    
                                        
                                            (
                                            x
                                            -
                                            b
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            p
                            a
                            r
                        
                     is the distance parallel to the satellite trail.  Because the Gaussian is being fit across the cross-section of the satellite trail,                         
                            (
                            x
                            -
                            b
                            )
                        
                     corresponds to distance perpendicular to the satellite trail.  Accordingly, the Gaussian function can be equivalently written as 
                
                    f
                    
                        
                            p
                            a
                            r
                            ,
                            p
                            e
                            r
                            p
                        
                    
                    =
                    a
                    (
                    p
                    a
                    r
                    )
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    
                                        
                                            p
                                            e
                                            r
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            p
                            e
                            r
                            p
                        
                     is the distance perpendicular to the satellite trail.  As explained in the ‘112(b) rejection above, claim 9 does not define the variables                         
                            b
                        
                    ,                         
                            p
                        
                    , or                         
                            σ
                        
                    .  Nevertheless, if the above equation is rewritten to use different variables such that                         
                            f
                        
                     is replaced with                         
                            b
                        
                    ,                         
                            a
                        
                     is replaced with                         
                            p
                        
                    , and                         
                            c
                        
                     is replaced with                         
                            σ
                        
                    , then it is identical to the equation recited in claim 9, i.e.
                
                    b
                    
                        
                            p
                            a
                            r
                            ,
                            p
                            e
                            r
                            p
                        
                    
                    =
                    p
                    (
                    p
                    a
                    r
                    )
                    
                        
                            e
                        
                        
                            
                                
                                    
                                        
                                            -
                                            p
                                            e
                                            r
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Melchior in view of Prewitt as applied above to use the Gaussian function known in the art in order to use the specific type of function suggested by Prewitt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melchior and Prewitt to obtain the invention as specified in claim 9.	

Regarding claim 10, Examiner notes that the claim recites a system comprising: a telescope having an imaging device; a controller in communication with the telescope, the controller including a memory for storing instructions that when executed by the controller cause the controller to: perform a method that is substantially the same as the method of claim 1.
Melchior in view of Prewitt teaches the method of claim 1.
Melchior further teaches a telescope having an imaging device (Section 1, third paragraph) and describes a method performed by software in communication with the telescope (Section 1, fourth paragraph, exposure checker software receives DES images that are captured by telescope and allows users to identify flaws in them).
While the use of software certainly implies a hardware implementation, Melchior does not explicitly teach details of the hardware implementation.  In particular, Melchior does not explicitly teach using a controller in communication with the telescope, the 
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method using a controller (such as a microprocessor, a smartphone, or a computer) in communication with an image source (such as a telescope having an imaging device), the controller including a memory for storing instructions that when executed by the controller cause the controller to perform the method.  Communication between the controller and the image source advantageously allows the image processing method to obtain input data.  Implementation using a controller advantageously allows an image processing method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Melchior in view of Prewitt as applied above using a controller (such as a microprocessor, a smartphone, or a computer) in communication with the telescope, the controller including a memory for storing instructions that when executed by the controller cause the controller to: perform the method in order to improve the method with the reasonable expectation that this would result in a method that advantageously could obtain input data and process it quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melchior and Prewitt to obtain the invention as specified in claim 10.	

Regarding claim 11, Melchior in view of Prewitt teaches the system of claim 10, and Melchior further teaches a display in communication with the controller, wherein the instructions stored in the memory when executed by the controller further cause the controller to display the satellite-trail-removed image on the display (e.g. Figure 1, exposure checker software causes masked images to be displayed on a display [best viewed in color]; Section 4.2.2, exposure checker is used to review satellite trail masks on images).

Regarding claim 12, Melchior in view of Prewitt teaches the system of claim 10, and Examiner notes that the limitations of claim 12 have been addressed in the rejection of claim 12 (see above).

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 3.  Melchior in view of Prewitt teaches the invention of claim 3.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 3.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 4.  Melchior in view of Prewitt teaches the invention of claim 4.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 4.
Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 6.  Melchior in view of Prewitt teaches the invention of claim 6.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 6.

Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 7.  Melchior in view of Prewitt teaches the invention of claim 7.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 7.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 8.  Melchior in view of Prewitt teaches the invention of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 8.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 9.  Melchior in view of Prewitt teaches the invention of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt for substantially the same reasons as claim 9.
Regarding claim 20, Melchior in view of Prewitt teaches the system of claim 10, and Melchior further teaches that the instructions stored in the memory when executed by the controller further cause the controller to return the stars to the star-removed image in response to determining brightness information for the satellite trail in the initial image (As explained above with respect to claim 1, the satellite trail detection includes determining brightness information for the satellite trail; In response to the detection being completed, the detected satellite trail is masked and presented to a user for false-positive detection – Section 4.2.2; As illustrated in e.g. Figure 1, stars have been returned to the displayed image, while masked artifacts are still removed).


Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt as applied above, and further in view of ‘Yanagisawa’ (US 2006/0110007 A1).
Regarding claim 5, Melchior in view of Prewitt teaches the method of claim 1.
Prewitt teaches that stars are located and a “second routine then determines the extent of the stars and replaces the pixels occupied by a star with a ‘magic’ value which helps the subsequent processing identify when a star and satellite trail potentially overlap” (Paragraph spanning Pages 153-154), but does not teach details of this second routine.  In particular, Prewitt does not teach that removing the located stars comprises determining a radius of each star by detecting when brightness of the star drops as a function of radial distance from the star’s center.

However, Yanagisawa does teach techniques for removing a located star by determining a radius of each star by detecting when brightness of the star drops as a function of radial distance from the star’s center (Figure 1, S1, [0034], circular mask pattern corresponding to pixels with brightness exceeding a threshold is applied to remove stars; The circular mask determines the radius of the star region and it represents a detection of when brightness of the star drops as a function of radial distance from the star’s center – i.e. pixels outside the circular mask have brightness below the threshold, while pixels inside the circular mask, which are radially-closer to the star’s center, have brightness above the threshold).
Yanagisawa teaches that its star masking technique “almost completely” masks stars ([0034]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Melchior in view of Prewitt as applied above with the circular star mask of Yanagisawa in order to improve the method with the reasonable expectation that this would result in a method that provided the star extent and replacement routine required by Melchior in a manner that was advantageously able to almost completely remove stars.  This technique for improving the method of Melchior in view of Prewitt was within the ordinary ability of one of ordinary skill in the art based on the teachings of Prewitt and Yanagisawa.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melchior, Prewitt, and Yanagisawa to obtain the invention as specified in claim 5.	
Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 5.  Melchior in view of Prewitt and Yanagisawa teaches the invention of claim 5.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Melchior in view of Prewitt and Yanagisawa for substantially the same reasons as claim 5.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Desai’ (“Detection and removal of artifacts in astronomical images,” 2016)
Teaches techniques for masking and removing a variety of artifacts in astronomical images, such as satellite trails – e.g. Section 4 and Figure 4
‘Wikipedia’ (“Gaussian Function,” 2007)
Teaches equation for Gaussian function
‘Hainaut’ (“Retouching of astronomical data for the production of outreach images,” 2009)
Teaches manual editing techniques for removing satellite trails – see Section 2.1.f
Teaches that satellite brightness varies with time due to its rotation – Section 2.1.f
‘Hallas’ (“What to do about satellite trails,” 2012)
Another example of manual satellite trail removal

‘Morganson’ (“The Dark Energy Survey Image Processing Pipeline,” 2018)
Teaches techniques used for Hough-transform-based satellite trail masking used in Dark Energy Survey (same project as Melchior) – see Section 4.4
‘Saito’ (2017/0140239 A1)
Teaches techniques for discriminating between desirable trails (e.g. due to stars) and undesirable trails (e.g. due to satellites) based on their speed, and removing the undesirable ones
‘Sease’ (“Data Reduction for Diverse Optical Observers Through Fundamental Dynamic and Geometric Analysis,” 2016)
Teaches techniques for star removal by fitting and subtracting a Gaussian template – see Section 4.3, especially Page 98, Section 4.3.1
‘Stetson’ (“DAOPHOT: A Computer Program for Crowded-Field Stellar Photometry,” 1987)
Teaches details of the star-locating algorithm used by Prewitt

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669